                  Case 16-20735-LMI       Doc 199     Filed 12/17/19     Page 1 of 2




     UNITEDSTATESBANKRUPTCYCOURTSOUTBERN
               DISTRICT OF FLORIDA
                                                                                           <J)
  Inre:                                                Case No. 16 - 20735            F!LED-USBC, FLS-MIA
                                                        Chapter                          '19 DEC 17 PMl:41
                                                           13
   Henry Ward Kendrick
          Debtor

                         I
             EMERGENCY MOTION TO AMEND, AMENDED FACTUAL MOTION TO

               SUPPLEMENT MOTION FOR CONTEMPT AND SANCTIONS


          Debtor is seeking an emergency hearing on this Motion in order to prevent any further

continuous harassment and blatant disregard for the Court's jurisdiction and authority.


          COMES NOW, Debtor and files this Emergency Motion to stop Star Lakes Homeowners

Association "Association" from towing Edward Lollar's "tenant" vehicle from the authorize

parking spot for condo unit 108. Debtor, Henry Ward Kendrick, requests that this Court without

a hearing, enter an Order hereon. In support of this Motion, Debtor states as follows:


1. This issue is presently before the Hon. Court for contempt and sanctions and is set for an

evidentiary hearing on February 2~020.


2. On December 16, 2019, "Association" had tenant vehicle towed again for the fourth time.


3. "Association" is blatantly disregarding the Court's Order (Injunction, January 31, 2019, docket

number 171 ).


4. "Association" has failed to seek and respect the jurisdiction of this Court by seeking relief

from the January 31, 2019 order.
                    Case 16-20735-LMI     Doc 199     Filed 12/17/19    Page 2 of 2



5. Debtor bas on three prior, separate, occasions paid Boulevard towing to return tenant's vehicle

to mitigate the damages suffered because of the blatant disregard for the Courts January 31, 2019

order.


6. Debtor states he has no more available funds to pay for this illegal extortion caused by

"Associations" blatant harassment in violation of the Court's order.


7. This Court should order the "Association" to return tenant's vehicle until this Court resolves

the issue at bar.


         Wherefore, Debtor requests this Hon. Court grants his motion and any other relief this

Court deems just and or proper under the circumstances.




                                                                            1672 NW~ 116 Terrace

                                                                                 Miami, FL 33167

                                                                        70) ~~0
                                      CERTIFICATE OF SERVICE                         •   -~,1I
         I HEREBY CERTIFY that on this 27°1. day of December, 2019, a true and correct copy

of the foregoing has been furnished by US Mail to: Trustee, Nancy K. Neidich PO Box 279806,

Miramar, FL 33027, Peggy Urbaneja 7401 Wiles Road ste 244 Coral Springs, Fl. 33067 and

James S. Caris 401 East Las Olas Blvd., #134 Fort Lauderdale Florida 33301 on No

2019.
